After Remandment.
As has been stated, this is a companion case to that of Ingram v. State, ante, p. 218, 3 So.2d 426, and is to be determined and decided upon authority of the opinion and judgment rendered by this court in the Ingram case, supra. Therefore, upon authority of the Ingram case, supra, it is ordered that the judgment of conviction, from which this appeal was taken is reversed, and a judgment here rendered discharging appellant from further custody in this proceeding.
Reversed and rendered.